46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Nathaniel GLENN, Jr., Defendant--Appellant.
No. 94-5381.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 8, 1995.

Michele S. Nelson, Assistant Federal Public Defender, Greenville, SC, for Appellant.  J. Preston Strom, Jr., United States Attorney, David C. Stephens, Assistant United States Attorney, Greenville, SC, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Nathaniel Glenn appeals from the sentence he received for being a felon in possession of a firearm.  We affirm.


2
Glenn's only complaint is that the district court improperly imposed the sentence on the instant crime to be served consecutively to that on an undischarged prior offense.  The district court retained discretion to do so.  United States v. Rogers, 897 F.2d 134, 136-37 (4th Cir.1990).  We find that the district court imposed "an appropriate incremental punishment for the instant offense that most nearly approximates the sentence that would have been imposed had all the sentences been imposed at the same time."   United States Sentencing Commission, Guidelines Manual, Sec. 5G1.3 comment.  (backg'd) (Nov.1993).  Had the undischarged and the instant sentences been ordered at the same time, they would have necessarily been served consecutively due to the nature of the first crime of use of a firearm in the commission of a drug offense.  18 U.S.C.A. Sec. 924(c)(1) (West 1976 & Supp.1994).


3
Therefore, we affirm the sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.